DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-25 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-25 and 36-41 of U.S. Patent No. 8651174. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 11-25 and 36-41 of U.S. Patent No. 8651174. Thus, the claim limitations although broader are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.

Claims 21-25 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 8997850 in view of Gall 4557325. The Patent No. 8997850 claims the subject claimed in the pending   in view of the teachings of Gall as this is well known in the art.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 9341040 in view of Pitts, Jr. et al. 4250758. The Patent No. 9341040 claims the subject claimed in the pending application except signal from transmitter and received by receiver enables movement of indicator between tripped and reset positions.  Pitts teaches it is known in the art to use a signal to reset an indicator in order to repeat a process (see col. 5, lines 5-9). Therefore, it would be obvious to one of ordinary skill in the art before the invention was made to modify the claims of patent 9341040 to have signal from transmitter and received by receiver enables movement of indicator between tripped and reset positions in view of the teachings of Pitts  in order to restart the process.

Claims 21-25 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27,38-43 and 54-64 of U.S. Patent No. 9341040. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 22-27,38-43 and 54-64 of U.S. Patent No. 9341040. Thus, the claim limitations although .

Claims 21-25 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 and 36-41 of U.S. Patent No. 10208556. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 11-25 and 36-41 of U.S. Patent No. 10208556. Thus, the claim limitations although broader are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.

Claims 21-25 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 and 36-41 of U.S. Patent No. 10550661. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 11-25 and 36-41 of U.S. Patent No. 10550661. Thus, the claim limitations although broader are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.

Claim Rejections - 35 USC § 112
Claims 11-20,36-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 11, line 3, the applicant recites the term “its”. The term “it” and “its” are non- descriptive terms and are not considered proper language.  The terms “it and “its” should be changed to the structure that they represent. 
Claims 24 (line 2), 25 (line 2), 36 (line 3), 39 (line 2) and 40 (line 2) also recite the terms “it” or “its” and likewise are indefinite.
In claim 11, step f, the applicant recites “at least one of the valves having a cross section that, in the open position, does not valve fluid flow in the inner flow channel portion;”.  It is not clear what the applicant means by this phrase. 
In claim 21, step b, the applicant recites “ at least one said valve”.  However, step a, claims a plurality of valves.  It is unclear which valve the applicant is referring to by the phrase “at least one said valve” in step b.
In claim 23, the applicant recites “in step ‘g’ a transmitter has multiple switches”.  However, the applicant has not previously recited a transmitter so it is unclear how the transmitter is a part of the claimed method.  The same indefiniteness applies to claim 38.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672